Citation Nr: 1031674	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-29 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a head injury, to include 
headaches, memory loss, and impaired concentration, has been 
received.

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches, memory loss, and impaired 
concentration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to 
September 1989.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2005 rating decision in which the RO declined to 
reopen a claim for service connection for residuals of a head 
injury, to include headaches, memory loss, and impaired 
concentration.  The Veteran filed a notice of disagreement (NOD) 
in January 2006, and the RO issued a statement of the case (SOC) 
in August 2006.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later that month.  

In November 2006, the Veteran testified at a hearing before RO 
personnel at the RO; a transcript of that hearing is of record.  

The Board points out that it must address the question of whether 
new and material evidence to reopen the claim for service 
connection has been received because this matter goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly-and, given the Board's favorable disposition of the 
petition to reopen-the Board has characterized the appeal as 
encompassing both matters as set forth on the title page.

The Board's decision to reopen the Veteran's claim for service 
connection for residuals of a head injury is set forth below.  
The claim for service connection, on the merits, is addressed in 
the remand following the order; this matter is being remanded to 
the RO via the AMC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a March 2000 rating decision, the RO denied service 
connection for residuals of a head injury; although notified of 
the denial in April 2000, he did not initiate an appeal. 

3.  Evidence associated with the claims file since the March 2000 
denial of the claim for service connection for residuals of a 
head injury includes new evidence that relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision in which the RO denied service 
connection for residuals of a head injury, to include headaches, 
memory loss, and impaired concentration, is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As pertinent evidence received since the March 2000 denial is 
new and material, the criteria for reopening the claim for 
service connection for residuals of a head injury, to include 
headaches, memory loss, and impaired concentration, are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits. 
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to 
reopen, the Board finds that all notification and development 
action needed to render a fair decision on this aspect of the 
appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's claim for service connection for 
residuals of a head injury was previously denied by the RO in a 
March 2000 rating decision.  The evidence of record at the time 
consisted of the Veteran's service treatment records (STRs), VA 
treatment records dated from December 1999 through February 2000, 
and the report of an August 1999 VA examination.

The Veteran's STRs reflect that the Veteran hit his head in 
September 1986.  He had no loss of consciousness, nausea, 
vomiting, and he denied dizziness.  The wound was irrigated and 
sutured.  A week later the sutures were removed and the Veteran 
denied having headaches, tenderness, pain or drainage, but he 
said that the wound itched.  The assessment was "resolved 
laceration to the scalp."  The report of the August 1989 
separation physical examination reflects that the Veteran's head, 
face, neck, and scalp were normal.  On the accompanying Report of 
Medical History filled out by the Veteran, he denied frequent or 
severe headaches, dizziness, or fainting spells.

The VA treatment records dated from February 1999 through 
February 2000 reflect that the Veteran was treated for substance 
abuse with no complaints of any residuals of the head injury.

The report of the August 1999 VA examination reflects that the 
Veteran said that he had pain for 2 or 3 weeks after the head 
injury in service.  He complained of a 7-year history of 
headaches, and a 4-year history of poor concentration.  The 
diagnoses were chronic headache disorder with unclear etiology 
and mild concentration deficit.  

In the March 2000 rating decision, the RO denied the Veteran's 
claim for service connection because there was no evidence that 
he had any residuals from the head injury during service.  
Although the Veteran was notified of the denial and his appellate 
rights, he did not initial an appeal.  As such, the RO's March 
2000 decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service 
connection in June 2005.  For petitions to reopen filed on and 
after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decisionmakers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claims for service connection 
for residuals of a head injury is the RO's March 2000 decision.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since March 2000 
includes VA treatment records, dated from May 2002 through 
January 2008.  These records primarily include treatment for 
polysubstance abuse, including alcohol, heroin, and cocaine.  The 
Veteran had occasional complaints of headaches, but denied having 
headaches at other times.  He also reported a history of head 
injury during service and complained of memory impairment and 
difficulty concentrating.  An August 2005 psychology note 
reflects that testing seemed to confirm the presence of 
impairment in verbal memory that seemed unrelated to his 
psychiatric state, withdrawal or other functional cause.  A 
December 2006 VA psychiatric note reflects that the impression 
was traumatic brain syndrome possibly complicated by alcohol 
amnesic syndrome.  A January 2007 VA neurology note reflects a 
history of traumatic brain syndrome; the impression was cognitive 
problems and possible Korsakoff's syndrome (a Vitamin B 
deficiency typically associated with alcoholism or severe 
malnutrition).  A March 2007 VA neuropsychology note reflects 
that attention deficit/hyperactivity disorder was considered, but 
the Veteran did not meet the criteria for a diagnosis.  It was 
noted that the Veteran had some symptoms of anxiety and 
depression which could account for some of his cognitive 
difficulties, but "his head trauma during his service in the 
Navy [could not] be ruled out as a contributing factor."  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
residuals of a head injury.  At the time of the March 2000 rating 
decision, there was no evidence that the Veteran had any 
residuals from the September 1986 head injury.  The additionally 
received includes the diagnosis of traumatic brain syndrome and 
medical evidence suggesting that the head injury could have 
contributed to his current cognitive difficulties.  

The Board finds that the evidence is "new" in that it was not 
before agency decisionmakers at the time of the March 2000 final 
denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record. 
Moreover, this evidence is "material" in that it addresses 
whether the Veteran has residuals from the head injury in 
service.  This evidence, while not necessarily conclusive, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for residuals of a head injury 
(i.e., a current disability related to military service), and 
thus, also raises a reasonable possibility of substantiating the 
claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for residuals of a 
head injury.   See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of a head injury, to include headaches, 
memory loss, and impaired concentration, to this limited extent, 
the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

As discussed above, the Board is reopening the Veteran's claim 
for service connection for residuals of a head injury; however, a 
review of the record reflects that the RO has not considered this 
claim on the merits.  Under these circumstances, and to avoid any 
prejudice to the appellant, a remand for RO consideration of the 
claim on the merits, in the first instance, is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that additional RO development of the 
reopened claim for service connection for residuals of a head 
injury is warranted.

As mentioned above, the Veteran sustained a head injury during 
service, but there were no residuals noted during service other 
than a laceration, which healed.  Recent VA treatment records, 
however, note that the Veteran currently has cognitive impairment 
and there is some suggestion that the head injury during service 
might be a contributing factor.  VA treatment records also note 
that the Veteran has a long history of polysubstance abuse, 
"traumatic brain syndrome", and possible Korsakoff's syndrome.

Given the in-service head injury, post-service findings of 
cognitive impairment, medical evidence suggesting a possible 
relationship between the two, and the absence of any current 
medical opinion on the question of nexus, the Board finds that 
further examination and medical opinion is needed to resolve the 
claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
neurology or neuropsychology examination, by an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, shall result in denial of the reopened claim 
.  
See 38 C.F.R. § 3.655(b) (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If the 
Veteran fails to report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Lyons VA 
Medical Center (VAMC) dated through January 2008.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain any records of treatment for the Veteran from 
the Lyons VAMC since January 2008, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Lyons VAMC 
all records of evaluation and/or treatment 
for the Veteran, since January 2008.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for 
residuals of a head injury.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA neurology or neuropsychology examination, 
by an appropriate physician, at a VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and studies 
should be accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

The examiner should clearly identify all 
disabilities associated with the Veteran's 
complaints of headaches, memory loss, 
impaired concentration, and cognitive 
impairment.  With respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater  probability) that the disability 
is the result of the September 1986 head 
injury incurred during military service.  

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the reopened claim for service 
connection for residuals of a head injury.  
If the Veteran fails, without good cause, to 
report to any scheduled examination, in 
adjudicating the reopened claim for service 
connection, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


